Citation Nr: 0421268	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
hypersplenism with thrombocytopenia, rated as noncompensably 
disabling from February 9, 1999.  

2.  Propriety of a reduction from 30 percent to a 
noncompensable level for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

(The issue of entitlement to an increased evaluation for 
fecal incontinence (claimed as irritable bowel syndrome), 
will be addressed in the REMAND portion of the decision 
below.)


FINDINGS OF FACT

1.  The appellant perfected an appeal of June and August 1999 
rating decisions wherein the RO awarded a noncompensable 
evaluation for hypersplenism with thrombocytopenia and 
effectuated a reduction in rating for non-Hodgkin's lymphoma 
from 30 percent to noncompensably disabling, respectively.  

2.  In July 2004, the Board received written communication 
from the appellant expressing a desire to withdraw his appeal 
of these two issues.


CONCLUSION OF LAW

The appeal with regard to the matter of entitlement to a 
higher initial rating for hypersplenism with thrombocytopenia 
and the propriety of reduction of a 30 percent rating for 
non-Hodgkin's lymphoma has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a June 1999 rating decision, the RO awarded service 
connection for hypersplenism with thrombocytopenia and 
assigned a zero percent rating from February 9, 1999.  The RO 
also proposed a reduction in the 30 percent rating for 
service-connected non-Hodgkin's lymphoma.  The reduction to a 
noncompensable level was effectuated by rating decision in 
August 1999.  The veteran filed notices of disagreements, and 
after statements of the case were issued in August 1999 and 
January 2000, he perfected appeals as to both issues.  

In July 2004, the Board received a written communication from 
the appellant  expressing a desire to withdraw his appeal as 
to each issue.  

An appellant, or an appellant's authorized representative, 
may withdraw an appeal.  An appeal may be withdrawn as to any 
or all issues involved in the appeal.  38 C.F.R. § 20.204.  
When an appellant does so, the withdrawal effectively creates 
a situation where there is no longer an allegation of error 
of fact of law with respect to the determination that had 
been previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).  

In light of the correspondence from the appellant received by 
the Board in July 2004, the Board finds that the appellant 
has withdrawn his appeal.  Inasmuch as the appellant has 
clearly expressed his desire to terminate his appeal, the 
legal requirements for a proper withdrawal have been 
satisfied.  Consequently, further action by the Board on this 
appeal is not appropriate.  


ORDER

The appeal is dismissed.  




REMAND

The Board notes that after the veteran received notice of a 
May 2002 rating decision, which in part awarded service 
connection for fecal incontinence (claimed as irritable bowel 
syndrome) and assigned a 30 percent disability evaluation, he 
filed a notice of disagreement with the rating assigned.  
This was done in July 2002.  By a September 2003 rating 
decision, the RO assigned a 60 percent disability evaluation 
for the service-connected fecal incontinence.  The RO has 
included in the claims file a note indicating that the 
veteran had been presumed to be satisfied with the 60 percent 
rating.  Nevertheless, the United States Court of Appeals for 
Veterans Claims (Court) has held to the contrary.  The Court 
has held that a claimant will be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded, or until the 
veteran withdraws the claim. AB v. Brown, 6 Vet. App. 35, 38 
(1992).  In the instant case, there is no indication in the 
record that the veteran is satisfied with the recently 
assigned 60 percent evaluation.  

In situations such as this, where the veteran has filed a 
notice of disagreement (NOD), but no statement of the case 
(SOC) has been issued, the Court has held that, despite prior 
practice of referring the issue to the RO for action as 
deemed appropriate, the Board must remand the matter to the 
RO for the issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-examine the issue of 
entitlement to an increased evaluation 
for the service-connected fecal 
incontinence (claimed as irritable bowel 
syndrome), currently evaluated as 60 
percent disabling.  If no additional 
development is required, or when it is 
completed, the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29 (2003), 
unless the matter is resolved by granting 
all benefits sought, or by the veteran's 
withdrawal of the NOD.  If, and only if, 
the veteran files a timely substantive 
appeal, the rating issue should be 
returned to the Board.  

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
remand in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



